DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicants amendment filed March 8, 2022, cancelling claims 1-4 and amending claims 5, 25 and 26 is acknowledged.  Note that in their Remarks filed March 8, 2022, Applicant indicates that claim 6 is amended.  However, in Amendments To The Claims, claim 6 is indicated as “original” and has the same text as claim 6 in the claim set filed May 24, 2019.
Accordingly, claims 5-26 are under examination.

Any rejection or objection not reiterated herein has been overcome by amendment.  Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about at least 30%" in claim 6 is a relative term which renders the claim indefinite. The MPEP 2173.05(b).III.A states that to determine the definiteness of "about", "one must consider the context of the term as it is used in the specification and claims of the application." The specification indicates that "about" means plus or minus 10% (para 0086). However, when combined with "at least", "at least about" becomes confusing.  For instance, one skilled in the art would not know whether 29% would be encompassed by the claim.  29% is within 10% of 30% (and therefore about 30%), but it is less than 30% and, therefore, not at least 30%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-10, 12-18, 20-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman (Brinkman et al., Quantitative analysis shows that repair of Cas9-induced double-strand DNA breaks is slow and error-prone, bioRxiv preprint doi:https://doi.org/10.1101/142802; version posted May 26, 2017) in view of Song (Song et al., Oncotarget (2017) 8(4): 5647-5647; published January 6, 2017) and Wray (Wray et al., Blood (2013) 121(21): 4359-4365).  Claims 7-9 are evidenced by Prahallad (Prahallad et al., Cell Reports (2015) 12: 1978-1985 and Supplemental Material).  Claim 10 is evidenced by Addgene (Plasmid Data sheet 42230, http://www.addgene.org/42230/ [retrieved April 28, 2022]).  Claim 20 is evidence by ATCC (K-562 cell line.  https://www.atcc.org/products/ccl-243 [retrieved April 28, 2022]).

Regarding claim 5, Brinkman teaches the kinetics of Cas9-mediated double strand break (DSB) repair by nonhomologous end joining (NHEJ) (Summary).  Regarding (a)(i), Brinkman teaches delivering a lentivirus encoding DD-Cas9 nuclease (i.e., a CRIPSR nuclease) to K562 cells (i.e., a population of cells) (page 24, ¶1; page 25, ¶1; page 12, ¶2).  Regarding (a)(ii), Brinkman teaches delivering two guide RNAs targeting different sequences in the LBR2 gene (i.e., a first and second guide RNA targeting a first and second chromosomal site) to the K562 cells containing DD-Cas9 (page 12, ¶2).  Regarding (a)(iii), Brinkman teaches treating the cells containing DD-Cas9 and one guide RNA with the c-NHEJ inhibitor NU7441 (i.e., a DNA-PK inhibitor) and measuring the kinetics of DSB repair (page 8, ¶1-2).  Brinkman teaches that the cutting rate during maximum Cas9 expression is 0.11 ± 0.01 DSB per hour, which corresponds to a time required to cut half of the available target sites of 5.5 hours (page 6, ¶1).  Brinkman teaches the imperfect repair rate of Cas9-induced DSB, which results in indels, is 0.14 ± 0.07 DSB per hour, which indicates that the DSB is present for ~ 5.1 hours (page 6, ¶2).  Brinkman teaches that in the presence of NU7441, the repair rate is lower and it takes longer for a DSB to be repaired (page 10, ¶2).  Finally, Brinkman teaches that when two guide RNAs are used a mixture of mutations are seen including the desired excised fragment along with indels at one or both of the cut sites (Figure 7A-B), and that the creation of an indel blocks Cas9 from re-cutting the site because the guide RNA no longer recognizes the sequence (page 4, ¶2).
Brinkman does not teach or suggest using NU7441 with two guide RNAs.  Brinkman also does not teach or suggest that treating with NU7441 would increase the likelihood of excision of the DNA between the two cut sites so that a targeted deletion is formed with higher efficiency.
Song teaches “dual sgRNA-directed large gene deletion mediated by CRISPR/Cas9 system is a robust tool for completely eliminate the protein” (column 1, ¶1).  Song teaches recent attempts to create large deletions and summarizes “improving the efficiency of large fragment deletion is a matter of cardinal significance” (column 1, ¶2).  Song hypothesizes that “the reason for the low efficiency of CRISPR/Cas9 directed large fragment deletions is due to the desired DSBs being repaired during NHEJ events. Reasonable inhibition of NHEJ can increase the co-action time of multiple sgRNAs.”  Finally, Song teaches “it is necessary to investigate the possibility of using small molecule inhibitors (NU7441 and KU-0060648) that target DNA-PKcs to restrain the rates of NHEJ repair events, and as to improve the efficiency of large-scale genomic deletions by the CRISPR/Cas9 system.” (Column 2, ¶1).
Wray teaches that chromosomal translocations are caused by simultaneous DSB on different chromosomes followed by repair by the NHEJ pathway (page 4359, ¶1).  Wray teaches that treating cells with the c-NHEJ inhibitor, NU7441, increases the rate of translocations caused by site-specific I-SceI DSBs (Figure 1A-B,D and Figure 2A-B)).  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have delivered NU7441 to cells as taught in Brinkman and Wray along with the two guide RNAs and Cas9 as taught in Brinkman to increase the frequency of creating a deletion between the two target sites as suggested by Song because it would have amounted to a simple combination of known elements by known means to yield predictable results.  Brinkman teaches that treating cells with NU4771 slows down the repair process of Cas9-mediated DSBs.  Brinkman also teaches using two guide RNAs creates indels at each of the target sites as well as excision of the fragment between the two sites.  One would have been motivated to treat the cells with NU7441 along with the two guide RNAs because Song expressly suggests using an NHEJ inhibitor like NU7441 to increase the efficiency of genomic deletions.  One would have a reasonable expectation of success that delivering NU7441 would increase the likelihood that the DNA between the two target sites would be deleted compared to when NU7441 is not included because Wray teaches that NU7441 increases the efficiency of joining ends created by DSB on two different chromosomes.  Furthermore, Brinkman teaches that NU7441 greatly increases the time needed for Cas9-mediated DSB to be repaired, which would allow Cas9 to cleave the DNA at both sites before indel-inducing repair at each individual target site.  This mechanism was also expressly suggested by Song.

Regarding claim 6, Wray teaches that translocations caused by I-SceI DSB are increased by 300% (~1 x 10-4 without NU7441 to ~3 x 10-4 with NU7441) (Figure 1B).  Brinkman teaches the NU7441 slows down NHEJ repair of a DSB by 4-7 hours (page 10, ¶2), which represents an approximately 100% decrease in the repair rate (5 hours without NU4771 to 9-12 hours with NU7441).  
It would have been obvious to one skilled in the art to use NU7441 to increase the frequency of deletion by at least 30% because Song suggests using NU7441 would likely increase the rate of chromosomal deletion by slowing NHEJ repair and Brinkman teaches the repair rate slows by about 100%.  One would predict that using NU7441 would increase the rate of connecting the DNA ends created by two DSB on the same chromosome by at least 30% because Wray teaches that using NU7441 increases rate of connecting DNA ends created by two DSB present on different chromosomes by 300%.  

Regarding claims 7-9, Brinkman teaches the pLenti-Cas9-T2A-Neo expression vector was described in Prahallad et al., 2015 and was altered to exchange Cas9 expression promoter and add a destabilization domain (page 25, ¶1).   Prahallad teaches pLenti-Cas9-T2A-Neo contains the coding sequence for 3XFLAG-NLS-hSpCas9-NLS (i.e., a Cas9 endonuclease, a Streptococcus pyogenes Cas9 endonuclease, and a CRISPR nuclease with one or more NLSs) (Supplemental Experimental Procedures, last ¶).   Thus, the method of Brinkman inherently used a Cas9 endonuclease, a Streptococcus pyogenes Cas9 endonuclease, and a CRISPR nuclease with one or more NLSs.

Regarding claim 10, Brinkman teaches the sgRNA oligos were cloned into pBluescript along with the sgRNA cassette from PX330 (Addgene plasmid 42230).  Addgene teaches plasmid 42230 contains a cassette for chimeric (i.e., single molecule) guide RNA.  Thus, the method of Brinkman inherently used guide RNAs that are single-molecule gRNAs.

Regarding claims 12-14, Brinkman and Wray teach treating cells with 1 m and 5 m NU7441, respectively. 

Regarding claims 15-17, Brinkman teaches delivering Nu4771 to cells at the same time that DD-Cas9 activity was induced (page 24, ¶3).  Wray teaches delivering Nu4771 before delivering the expression plasmid for the site-specific I-SceI endonuclease (page 4360, ¶3).  
Neither Brinkman nor Wray teach delivering (i) and (ii) simultaneously with, before or after the delivery of the DNA-PK inhibitor. However, it would have been obvious to one of ordinary skill in the art to have delivered (i) and (ii) simultaneously with, before or after (iii) because it would have merely amounted to a simple reordering of the sequence of the addition of the reagents to yield predictable results. One of ordinary skill in the art would have had a reasonable expectation of success that these alternate orderings would have resulted in each of the reagents being delivered for achieving the common purpose of chromosomal deletions. MPEP 2144.04.IV.C states that claims in which there is merely a change in the sequence of adding ingredients compared to the prior art are "prima facie obvious in the absence of new or unexpected results." There is no indication in the specification or prior art that would indicate adding the DNA-PK inhibitor at the same time, after or prior to adding the CRISPR system components would give different results than adding the DNA-PK inhibitor before delivery of the I-SceI endonuclease as taught in Wray or at the same time as inducing activation of the Cas9 endonuclease as is taught in Brinkman.

Regarding claim 18, Brinkman teaches using a second guide RNAs targeted to a site ~ 110-330 base pairs from the target site of the first guide RNA (page 12, ¶2).  Brinkman also teaches observing the expected excision events including a deletion between the two target sites (page 12, ¶2; figure 7A).  Finally, Song teaches studies in which deletions from 23 kilobases to 1000 kilobases were observed (¶2-3).

Regarding claims 20-23, Brinkman teaches K-562 cells from the American Type Culture Collection (ATCC) were used to express DD-Cas9, two guide RNAs and/or treat with NU4771 (page 24, ¶1-4).  ATCC teaches that K-562 are a lymphoblast (i.e., immune cells) cell line (i.e., an in vitro population) taken from a leukemia patient (i.e., of human origin and extracted from a subject).  Thus, the method of Brinkman inherently used a population of immune cells, an in vitro cell population, a population of cells of human origin, and a population of ex vivo cells extracted from a subject.  

Regarding claim 25, the teachings of Brinkman, Song and Wray and the obviousness of using NU7441 in combination with two guide RNAs to produce a population of cells that have increased number of cells with a targeted deletion than without NU4771 is addressed above for claim 5. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brinkman (Brinkman et al., Quantitative analysis shows that repair of Cas9-induced double-strand DNA breaks is slow and error-prone, bioRxiv preprint doi:https://doi.org/10.1101/142802; version posted May 26, 2017), Song (Song et al., Oncotarget (2017) 8(4): 5647-5647; published January 6, 2017) and Wray (Wray et al., Blood (2013) 121(21): 4359-4365) as applied to claim 5 above, in further view of Ryan (US 20160289675 A1, published Oct 6, 2016).
The teachings of Brinkman, Song and Wray are described above as applied to claim 5.   Brinkman, Song and Wray do not teach delivering guide RNAs that comprise one or more 2' -O-methyl phosphorothioate nucleotides. 
However, Ryan teaches using guide RNAs with at least two of the groups comprising a 2'-0-methyl nucleotide and phosphorothioate internucleotide linkage ([0128]).  Ryan also teaches guide RNAs delivered directly to cells can be maintained for a sufficient duration to allow the desired gRNA functionality, and that "certain chemical modifications believed to increase the stability of the gRNA, to alter the thermostability of a gRNA hybridization interaction, and/or to decrease the off-target effects of Cas:gRNA complexation do not substantially compromise the efficacy of Cas:gRNA binding to, nicking of and/or cleavage of the target polynucleotide." ([0021]).  Specifically, the 2' -O-methyl and 3' -phosphorothioate modifications enhance the stability of the nucleic acid ([0096]).
It would have been obvious to one skilled in the art to deliver the guide RNAs in Brinkman as synthetic 2'-O-methyl phosphorothioate modified guide RNAs because it would have amounted to a simple substitution of one guide RNA with another by known means to yield predictable results.  Guide RNAs can be delivered either as DNA constructs for expression in cells or directly to the cells.  One would be motivated to replace the DNA encoded guide RNAs of Brinkman with the synthetic 2' -O-methyl phosphorothioate modified guide RNAs of Ryan because Ryan teaches one skilled in the art can more precisely control the concentration of the guide RNA in the cell.  One would have been motivated to specifically deliver 2' -0-methyl phosphorothioate guide RNAs because of their increased stability in cells as taught in Ryan

Claims 19 -20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkman (Brinkman et al., Quantitative analysis shows that repair of Cas9-induced double-strand DNA breaks is slow and error-prone, bioRxiv preprint doi:https://doi.org/10.1101/142802; version posted May 26, 2017), Song (Song et al., Oncotarget (2017) 8(4): 5647-5647; published January 6, 2017) and Wray (Wray et al., Blood (2013) 121(21): 4359-4365) as applied to claims 5 and 25 above, in further view of Zhang (US 20160208243 A1, published July 21, 2016).
The teachings of Brinkman, Song and Wray are described above as applied to claim 5.   As described above for claim 20, Brinkman does teach creating targeted deletions in immune cell lines.  However, Brinkman, Song and Wray do not teach a deletion in the HPFH5 or CCR5 chromosomal region; nor do they teach the method of deleting a chromosomal sequence in HSPCs, HSCs, MSCs.
Zhang teaches "contacting an HSC with a CRISPR-Cas9 system that targets and knocks out CCR5. An guide RNA (and advantageously a dual guide approach, e.g., a pair of different guide RNAs; for instance, guide RNAs targeting of two clinically relevant genes, B2M and CCR5, in primary human CD4+ T cells and CD34+ hematopoietic stem and progenitor cells (HSPCs)) that targets and knocks out CCR5-and-Cpfl protein containing particle is contacted with HSCs" ([1301]). Zhang also summarizes previous research on the link between HIV infection and CCR5, noting that "individuals homozygous for loss of function mutations in CCR5 ... are highly resistant to infection" ([1302]) and "transplantation of CCR5 edited CD4 Tcells improved viral load and CD4 T-cell counts" in mouse models ([1303]).  Finally, Zhang teaches “With the knowledge in the art and the teachings in this disclosure the skilled person can correct HSCs as to immunodeficiency condition such as HIV/AIDS comprising contacting an HSC with a CRISPR-Cas9 system that targets and knocks out CCR5” ([1301]).
It would have been obvious to use the method of deleting a chromosomal sequence using two guide RNAs and NU4771 inhibitors taught or suggested by Brinkman, Wray and Song to knock out the CCR5 chromosomal sequence in HSCs and deliver the genetically modified cells to treat HIV as taught by Zhang because it would have amounted to a simple combination of elements by known means to yield predictable results.  The teachings of Zhang, Brinkman and Song together indicate that many cell types are amenable to gene editing by CRISPR, including HSCs.  Thus, the replacement of K-562 cells in Brinkman with the HSCs in Zhang constitutes a simple replacement of one known host cell with another.  Likewise, CRISPR editing systems can be targeted to nearly any nucleic acid sequence.  Thus, the replacement of the LBR2 sequence in Brinkman with the CCR5 chromosomal sequence in Zhang also constitutes a simple replacement of a set of known guide RNA elements and their targets with another. One would have had a reasonable expectation of success in replacing the K-562 cells and LBR2 chromosomal sequence in Brinkman because many cell types and chromosomal targets are amenable to gene editing (Zhang [1035]). It would have been predictable to increase the frequency of a CCR5 deletion in HSCs using DNA-PK inhibitors because Brinkman’s methods are not target sequence-specific (Figure 7A).  It also would have been predictable to deliver the population of cells with the CCR5 deletion to treat HIV because Zhang teaches delivering HSCs with an editing CCR5 gene by zinc finger nucleases successfully treated HIV in mouse models ([1303]).  
	

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (Nelson et al., 2016, Science 51(6271), 403-407) in view of Park (Park et al., 2017. Cell Metab. 25(5): 1135-1146), Brinkman (Brinkman et al., Quantitative analysis shows that repair of Cas9-induced double-strand DNA breaks is slow and error-prone, bioRxiv preprint doi:https://doi.org/10.1101/142802; version posted May 26, 2017), Song (Song et al., Oncotarget (2017) 8(4): 5647-5647; published January 6, 2017) and Wray (Wray et al., Blood (2013) 121(21): 4359-4365).
Nelson teaches in vivo delivery of AAV vectors encoding SaCas9 nuclease and two guide RNAs by intramuscular and intravenous (i.e. systemic) injection (Supplemental methods) to mdx mice and subsequent chromosomal deletion of dystrophin exon 23 (Fig 1) in skeletal (Fig 2) and cardiac (Fig 4) muscle.  Nelson does not teach the delivery of DNA-PK inhibitors or the use of DNA-PK inhibitors to increase the frequency of deletion.
The teachings of Brinkman and Song and obviousness of using NU7441 to increase the frequency of targeted chromosomal deletion caused by Cas9-mediated DSB guided by two different guide RNAs are recited above as applied to claim 5.  Brinkman does not teach delivery of guide RNAs or DNA-PK inhibitors to cells in vivo.  Although Song mentions studies delivering multiple guide RNAs in vivo to create targeted chromosomal deletions (¶2-3), Song does not expressly teach delivering the guide RNAs in vivo.
Park teaches systemic delivery of the DNA-PK inhibitor, NU7441, by oral lavage or normal feeding (page 12, ¶3).  Park also teaches that systemic delivery of NU7441 by feeding increases mitochondrial biogenesis in skeletal muscle (page 7, ¶1) and improves the running distance and fitness of the mice (page 8, ¶1).
It would have been obvious to one skilled in the art to combine the methods of in vivo delivery of the CRISPR components for gene editing of Nelson with the methods of systemic delivery of NU7441 in Park in order to increase the frequency of targeted chromosomal deletion taught and/or suggested by Brinkman, Wray and Song.  A logical progression of research following cell culture experiments is to see if the findings are applicable in an in vivo setting.  Thus, a logical progression from the in vitro teachings and suggestions of Brinkman, Wray and Song is to determine if the efficiency of excising a targeted DNA can be improved in vivo using DNA-PK inhibitors.  One of ordinary skill in the art would have had a reasonable expectation of success in delivering NU7441 to the muscle cells in the method of Nelson because Park teaches doing so to achieve marked changes in skeletal muscle physiology.  It would have amounted to routine experimentation to determine a standard protocol of intramusclular injection of CRISPR components and feeding of NU7441 to increase the frequency of chromosomal deletion.


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636